705 S.E.2d 372 (2010)
STATE
v.
Ricky Jabar McCOY.
No. 449P10-1.
Supreme Court of North Carolina.
December 15, 2010.
Robert C. Montgomery, Senior Deputy Attorney General, for State of North Carolina.
David W. Andrews, Assistant Appellate Defender, for McCoy, Ricky Jabar.
Locke Bell, District Attorney, for State.
The following order has been entered on the motion filed on the 20th of October 2010 by State of NC for Temporary Stay:
"Motion Dissolved by order of the Court in conference this the 15th of December 2010."